DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/546,938 filed 08/21/2019 and Amendment filed 08/24/2022.
Claims 1-20 remain pending in the Application.
Applicant’s arguments, see Applicants Arguments/Remarks, filed 08/24/2022, with respect to the rejection(s) of claim(s) 1-20 under 102(a)(2) have been fully considered and are partly persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dong et al.. With respect to Applicants’ Arguments should be noted that without conceding, but to speed up prosecution Examiner presents a new Prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dong et al. (US Patent Application Publication 20220027740).
	With respect to claim 1 Dong et al. teaches A processor-implemented method (paragraph [0002]), comprising: 
associating a first set of tables with a second set of tables to form a plurality of table pairs that includes tables with lines and tables without lines (using auto-formatting of a data table 170 to implement a  mapping attribute settings of cells 172 in the table 170/first set of tables to associate/pair with cell format/second set of tables to create tables 170 without lines and tables with lines 180 (paragraphs [0015], [0036], [0037], Table 1)); 
training a conditional generative adversarial network (cGAN), using the plurality of table pairs, to produce a trained cGAN (training learning network 222/Generative Adversarial Netwotk/cGAN using mapped associated/pair of cells 172 to conform differentials/similarities of associated/pair of cells 172/produce trained cGAN (paragraphs [0049], [0055], [0056], [0043])); and 
overlaying the plurality of lines onto the lineless table to produce a lined table (output/create formatted table 180/lined table from lineless table 170 (paragraphs [0052]; Fig. 1)).
With respect to claim 9 Dong et al. teaches A processor-implemented method (paragraph [0002), comprising: 
generating training data, via a processor (creating/generating a mapping attribute settings of cells 172 in the table 170 using computing device 100 comprising processing units 110 (paragraphs [0045], [0046], [0016]; Fig. 1)), the training data including: 
a first dataset including at least one of lineless formatted data or partially lined formatted data (receiving plurality of cells 172 in the table 170/first set of tables/first dataset, wherein table 170 does not comprise lines (paragraphs [0025]; Fig. 1)), and 
a second dataset including formatted data with format lines, the second dataset being associated with the first dataset (performing auto-formatting of data of table 170 comprising plurality of cells 172 to create associated formatted data table 180 comprising format lines (paragraphs [0024], [0026]; Fig. 1)); and 
training an artificial neural network (ANN) using the training data based on a local visual structure of the training data and a global visual structure of the training data, to produce a trained ANN configured to predict line placement for at least one of a lineless table or a partially lined table (training learning network 222/Convolutional Neural Network/artificial neural network using training data of the plurality of cells 172 including two-dimensional structure as two-dimensional image to create/produce trained learning network 222/Convolutional Neural Network/artificial neural network to create/produce predicted formatted table 180/lined table from table 170 without lines (paragraphs [0059], [0045], [0065], [0056])).
With respect to claim 14 Dong et al. teaches A system, comprising: 
a processor (paragraphs [0016], [0149]); and 
a memory storing instructions executable by the processor (paragraphs [0016], [0123])) to: 
receive a first table that is one of a lineless table or a partially lined table (receive a data table 170 comprising plurality of cells 172 without lines (paragraphs [0025]; Fig. 1)); and
generate a second table that is a lined table based on the first table and using a trained neural network model that predicts line placement based on structural attributes of the first table (create/generate predicted formatted table 180/lined table/with placed lines from table 170 without lines using trained learning network 222/Convolutional Neural Network/artificial neural network based on an information of plurality of  cells 172 as two-dimensional structure (paragraphs [0026], [0048], [0056], [0065], [0059])).
	With respect to claims 2-8, 10-13, 15-20 Dong et al. teaches:
Claim 2: wherein the first set of tables includes a plurality of table images (paragraphs [0025], [0059]; Fig. 1).
Claim 3: wherein the first set of tables includes a plurality of table images, the method further comprising: converting the plurality of table images into a binary format based on an adaptive threshold (paragraphs [0059], [0058]).
Claim 4: wherein the cGAN is a supervised GAN (paragraphs [0049], [0055]).
Claim 5: wherein the cGAN includes a generative algorithm and a discriminative algorithm, the discriminative algorithm configured to authenticate table pairs from the plurality of table pairs based on a predicted table produced by the generative algorithm (paragraphs [0024], [0056], [0015], [0037]).
Claim 6: wherein the cGAN includes a discriminative algorithm, the method further comprising calculating a quality metric via the discriminative algorithm based on an initial table from the first set of tables (paragraphs [0056], [0059], [0091]).
Claim 7: wherein: the cGAN includes a discriminative algorithm, the method further comprising calculating a quality metric via the discriminative algorithm based on an initial table from the first set of tables, and the quality metric is passed as an input to a generative algorithm of the cGAN during the training of the cGAN (paragraphs [0054], [0056], [0043]).
Claim 8: wherein: the cGAN includes a generative algorithm and a discriminative algorithm, the discriminative algorithm configured to authenticate table pairs from the plurality of table pairs based on a predicted table produced by the generative algorithm, each of the generative algorithm and the discriminative algorithm includes at least one convolutional neural network layer (paragraphs [0056], [0058], [0091]).
Claim 10: wherein the ANN is a conditional generative adversarial network (cGAN) (paragraphs [0059], [0046], [0055]).
Claim 11: wherein the ANN includes at least one generative algorithm and at least one discriminative algorithm (paragraphs [0059], [0055]).
Claim 12: wherein: the ANN is a conditional generative adversarial network (cGAN), the cGAN is a supervised GAN (paragraphs [0059], [0046], [0055], [0049]).
Claim 13: wherein the training the ANN includes generating a predicted table based on the first dataset and the second dataset (paragraphs [0051], [0056], [0087]).
Claim 15: wherein the trained neural network model is a cGAN (paragraphs [0049], [0055], [0059]).
Claim 16: wherein the generating the second table includes determining at least one predicted line and superimposing the predicted line onto an image of the first table (paragraphs [0026], [0048], [0056], [0065]; Fig. 1).
Claim 17: wherein the memory further stores instructions executable by the processor to send a signal to cause display of the second table within a graphical user interface (GUI) (paragraphs [0018], [0024], [0022]).
Claim 18: wherein: the trained neural network model is a cGAN that includes a multiresolution generative network and a multiresolution discriminative network; and the structural attributes of the first table include global visual structural attributes of the first table and local visual structural attributes of the first table (paragraph [0055]).
Claim 19: wherein: the trained neural network model is a cGAN that includes at least one convolutional neural network layer (paragraphs [0055], [0050], [0059]).
Claim 20: wherein: the trained neural network model is a cGAN that includes at least one convolutional neural network layer, the at least one convolutional neural network layer includes an at least convolutional neural network layer, and the structural attributes of the first table include at least one of global visual structural attributes of the first table or local visual structural attributes of the first table (paragraphs [0059], [0064]).
	
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
09/06/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851